Citation Nr: 1717603	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back condition, to include status post-fusion of the lumbar spine and degenerative disc disease.

3.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1959 to October 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss, tinnitus, post-traumatic stress disorder (PTSD), and a low back condition.  The June 2013 rating decision granted service connection for bilateral hearing loss, but denied the remaining issues.  The Veteran filed a timely Notice of Disagreement in July 2013.  The Veteran's representative filed a Substantive Appeal in May 2014, which was erroneously rejected as untimely by the RO.  A Statement of the Case (SOC) was issued in March 2015, and a second Substantive Appeal was timely filed in May 2015.  The Veteran's representative waived RO review of supplemental evidence in January 2016, and asked that the case be sent to the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred during active duty service.

2.  The Veteran's low back condition was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.





II.  Service Connection

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

A. Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's tinnitus manifested as a result of his active military service.

The Veteran reports recurrent tinnitus.  In his initial claim, he stated onset at the end of service.  In the May 2013 VA examination to assess his hearing loss and tinnitus, the examiner concluded that it was at least as likely as not that the Veteran's hearing loss was incurred in service because hearing protection was not afforded during the time in which the Veteran served, and he currently suffers from bilateral hearing loss.  Unfortunately, at the time of the examination, the Veteran was suffering from dementia and memory issues.  When asked what the date of tinnitus onset was, the Veteran stated that he could not remember.  The examiner concluded that a determination regarding the etiology of the Veteran's tinnitus would require speculation.  The examiner did not reference the initial claim stating onset following separation.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board concludes that the Veteran's tinnitus was incurred in active duty service.  It has been conceded that he was exposed to noise in service, and he was granted service connection for bilateral hearing loss as a result.  Due to his inability to recall the date of onset in the examination, the examiner could not conclude that the condition was related to service.  However, the Veteran is competent to testify as to onset of a condition such a tinnitus, and did so in his initial claim.  As such, the Board may place more probative weight on the Veteran's statement regarding onset.  The examiner did not rule out service connection for tinnitus, but merely stated that its etiology could not be determined without resorting to speculation due to the Veteran's memory issues during the examination.  As the evidence of record stands in relative equipoise, the benefit of the doubt is resolved in favor of the Veteran.  Service connection for tinnitus is warranted.




B. Low Back Condition

The Veteran contends that he is entitled to service connection for a low back condition.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's low back condition was a result of active military service.

The Veteran claims to have been hit by a Jeep at Lackland Air Force Base during basic training, causing a low back injury and leading to his discharge from the military.  In fact, the Veteran was only in basic training for just over one month according to the only surviving certification of his service.  His records were lost in their entirety in the 1973 NPRC fire.  The Veteran underwent a lumbar fusion in 1964, and states that he has suffered pain since the accident.  The Veteran's son submitted a supporting statement, attesting to his father's continued back pain apparent through his upbringing.  While his son was not alive during the accident himself, he stated that he remembered hearing about it often as he grew up.  It was common knowledge in his house that his father injured his back in service.

The Veteran's private treatment records reflect repeated complaints of low back pain or a back condition since September 2012.  It is also reported that the Veteran was in at least three car accidents, one several years before 1992, one in 1998, and one in 2009.  Medical records for the Veteran are sparse as the RO could not locate a number of the records due to age of the private records, and the destruction of the VA records in the NPRC fire.

In a May 2013 VA examination, the examiner determined that the Veteran's low back condition was less likely than not incurred in or caused by service.  The examiner stated that, while the Veteran reported the Jeep accident ending his time in basic training, his medical history was compromised by his poor memory.  While there was a history of a lumbar spine fusion, recent documentation of chronic low back pain in VA medical center records, decreased back range of motion and pain on range of motion, and diagnosed degenerative disc disease, the examiner could not answer without resorting to mere speculation since his military records were lost, and the Veteran did not present with outside records showing ongoing low back care.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.
	
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

The Veteran has a present diagnosis of degenerative disc disease.  The Veteran has consistently stated that he injured his back after a Jeep hit him in basic training, as evidenced through his own statements, as well as those of his son.  He is competent to report an injury incurred in service.  The consistency of his statements supports their credibility in the evidentiary analysis.  The VA examiner concluded that the injury was less likely than not incurred in service, while simultaneously stating that he could not make a determination without resorting to mere speculation due to the absence of records and the Veteran's diagnosed dementia.  As such, the examiner's opinion, while competent, has reduced credibility, and thus is afforded less probative weight.  Finally, the evidence of record demonstrates at least three car accidents in the Veteran's past, however, it is not clear that his low back condition originated from those accidents due to the limited records, and it is known that he had a lumbar fusion before those accidents occurred.  Consequently, more probative weight is afforded to the Veteran's lay statements regarding the in service injury to his back stemming from a car accident in basic training.  The subsequent lumbar fusion shortly after service has a tendency to support this contention.   Furthermore, symptoms have been experienced consistently since service, as stated by the Veteran and supported by his son.  In sum, the credible, probative evidence of record stands in relative equipoise, which requires the Board to resolve doubt in favor of the Veteran.  Service connection for a low back disability is warranted. 


ORDER

1.  Entitlement to service connection for tinnitus is granted.

2.  Entitlement to service connection for a low back condition, to include status post-fusion of the lumbar spine and degenerative disc disease is granted.


REMAND

Remand is necessary in order to properly adjudicate the remaining issues.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims for service connection for an acquired psychiatric disorder to include PTSD.  The evidence of record provides conflicting diagnoses regarding the Veteran's condition.  The Veteran has also reported two different stressors for PTSD.  As such, the appropriate examinations must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's acquired psychiatric disorder, to include PTSD.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the reported in-service stressors.  The examiner should specifically address the conflicting diagnoses of the Veteran's acquired psychiatric disorder, and explain why each are either accurate or inaccurate under DSM-5.  The examiner should advance an opinion as to the following:

a)  Any and all diagnoses that apply to the Veteran's acquired psychiatric disorder.

b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his reported in-service stressors.

The examination report should specifically state that a review of the record was conducted.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection an acquired psychiatric disorder, to include PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


